Citation Nr: 1715356	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  11-29 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to March 1992, April 2002 to December 2003, and from April 2006 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for PTSD.

This case was previously before the Board in November 2015 and June 2016, when it was remanded for further development.  The RO continued the denial of the Veteran's claim, as reflected in the August 2016 supplemental statement of the case, and returned the claim to the Board for further appellate review.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.

In an October 2012 letter, the Veteran described how she had previously submitted a Notice of Disagreement (NOD) in response to a February 2010 rating decision, which denied her claim of entitlement to service connection for fibromyalgia.  In its June 2016 remand, the Board noted that a May 17, 2010 U.S. Postal Service Delivery Confirmation Receipt, which referenced information pertinent to her claim of entitlement to service connection for fibromyalgia, had been associated with the claims folder.  Subsequently, the Board then referred the issue of whether the Veteran timely filed an NOD with the February 2010 rating decision to the Agency of Original Jurisdiction (AOJ) for its consideration.  However, aside from an August 2016 VA Memorandum indicating that VA was aware of the referred issue, there does not appear to be any further development regarding this issue.  Thus, the Board is again referring the issue of whether the Veteran timely filed an NOD with the February 2010 rating decision, which denied her claim of entitlement to service connection for fibromyalgia, to the AOJ for its consideration.

FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not meet the criteria for a diagnosis of PTSD using either DSM-IV or DSM-V diagnostic criteria.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.012, 3.303, 3.304, 4.125 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2008.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of her and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case (SOC) in September 2011, as well as a supplemental statement of the case (SSOC) in August 2012, February 2016, and August 2016.  Thus, the Veteran has received all required notice concerning her claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA medical records, private medical records, buddy statements, and the Veteran's contentions.  Neither the Veteran, nor the Veteran's representative, has identified, and the record does not otherwise indicate, any other evidence relevant to her claim that has not been obtained.

Furthermore, the Veteran was also provided with a VA examination in April 2008 and August 2016.  Review of the examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lastly, the Board finds that there was substantial compliance with its prior remand directives.  Specifically, the Veteran was provided with a VA examination and an opinion was obtained addressing whether she meets the criteria for a diagnosis of PTSD using either DSM-IV or DSM-V diagnostic criteria.  Finally, the matter was readjudicated in an August 2016 SSOC, as directed by the Board.  Accordingly, there was substantial compliance with the Board's prior remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Veteran is seeking service connection for PTSD on the basis that it was incurred in or aggravated by service.  The Board notes that the Veteran is currently service-connected for generalized anxiety disorder, major depressive disorder, and panic disorder with agoraphobia (initially claimed as psychological stressors).  As a result, the Board determines that recharacterizing the Veteran's appeal to encompass a claim of entitlement to service connection for an acquired psychiatric disorder is not warranted.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Consequently, the evidence of record must show that the Veteran currently has the disability for which benefits are being claimed.  In this case, the medical evidence of record reflects that the Veteran had a positive PTSD screening in February 2010.

However, both the April 2008 and June 2016 VA examination reports show that the Veteran does not have a diagnosis of PTSD that conforms to either DSM-IV or DSM-V diagnostic criteria.  In April 2008, the VA examiner indicated that there was not a category of posttraumatic stress disorder that encompasses "betrayal trauma" as a stressor under DSM-IV diagnostic criteria, but the examiner did note that a diagnostic category called "post-severe stress disorder" was being considered for inclusion into DSM-V.  In June 2016, the VA examiner diagnosed the Veteran with unspecified trauma and stressor related disorder, in addition to her previously diagnosed generalized anxiety disorder.  However, the examiner indicated that the Veteran was not found to have PTSD, because the nature of her trauma could not be ascertained.  Specifically, the examiner determined that the Veteran's stressor of being "harassed and bullied at work for seven years with increasing intensity" was not adequate to support a diagnosis of PTSD.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, because the evidence of record shows that the Veteran does not have a diagnosis of PTSD, which conforms to either DSM-IV or DSM-V diagnostic criteria, the Board concludes that service connection for PTSD is not warranted, and no further discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

In reaching this determination, the Board acknowledges the February 2010 positive PTSD screening and subsequent VA treatment records indicating that the Veteran has a history of PTSD.  However, these medical records do not include any other information regarding the Veteran's apparent PTSD diagnosis, to include identifying what stressor caused it.  In finding that the Veteran does not have PTSD, the current medical opinions of record have discussed the Veteran's claimed in-service stressor of being harassed and bullied at work for seven years with increasing intensity and still reached a conclusion that the Veteran did not have a PTSD diagnosis conforming to either DSM-IV or DSM-V diagnostic criteria.  See Kays v. Snyder, 846 F.3d 1208, 1212 (Fed. Cir. 2017) (stating that a physician's diagnosis of PTSD does not necessarily identify what stressor caused it).  Therefore, the Board finds that these records have little probative weight.

Accordingly, to the extent that the medical evidence addresses whether the Veteran has PTSD, it indicates that she does not.  The Veteran is competent to report her current symptoms, but her reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that she currently has PTSD, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of her claim for VA benefits.  Further, as the question of causation extends beyond an immediately observable cause-and-effect relationship, she is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has PTSD, falls outside the realm of common knowledge of a lay person.  Consequently, her statements as to a current diagnosis of PTSD, which is related to her service, are not probative.

As a preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD that conforms to either DSM-IV or DSM-V diagnostic criteria, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


